

Exhibit 10.1


SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated as of May 31, 2019
(this “Amendment”), among BDCA-CB Funding, LLC, as borrower (the “Borrower”),
the Lenders (as defined below) party hereto, Citibank, N.A., as administrative
agent (the “Administrative Agent”), and Business Development Corporation of
America, as collateral manager (in such capacity, “Collateral Manager”).
WHEREAS, the Borrower, Collateral Manager, the Administrative Agent, U.S. Bank
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) and as custodian (in such capacity, the “Custodian”), and the financial
institutions from time to time party thereto as lenders (the “Lenders”) are
parties to the Credit and Security Agreement, dated as of June 27, 2014 (as
previously amended and in effect immediately prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”, and as amended by this Amendment and
as may be further amended, supplemented or otherwise modified and in effect from
time to time, the “Amended Credit Agreement”; except as otherwise defined in
this Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein).
WHEREAS, the Borrower and the Collateral Manager request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement upon and subject to
the terms and conditions set forth in this Amendment.
WHEREAS, these recitals shall be construed as part of this Amendment.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1.Amendments to the Existing Credit Agreement. From and after the
Amendment Effective Date (as defined below), the Existing Credit Agreement shall
be amended as follows:
1.01.    References Generally. References in the Existing Credit Agreement
(including references to the Existing Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof’) and each reference to the Existing Credit Agreement in
the other Facility Documents (and indirect references such as “thereunder”,
“thereby”, “therein” and “thereof’) shall be deemed to be references to the
Existing Credit Agreement as amended hereby.
1.02.    Amended Language. Subject to Section 3 hereof, the Existing Credit
Agreement is hereby amended to delete the red, stricken text (indicated
textually in the same manner as the


1

--------------------------------------------------------------------------------




following example: stricken text) and to add the blue, double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.
Section 2.    Representations and Warranties of the Borrower and Collateral
Manager. The Borrower and the Collateral Manager represent and warrant to the
Administrative Agent, the Lenders, the Collateral Agent and the Custodian that
as of the Amendment Effective Date:
2.01.    each of the representations and warranties set forth in the Amended
Credit Agreement and in the other Facility Documents are true and correct in all
material respects (or in all respects for such representations and warranties
that are by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects for such representations
and warranties that are by their terms already qualified as to materiality) as
of such earlier date;
2.02.    both immediately before and after giving effect to this Amendment and
the transactions contemplated hereby, no Default, Event of Default or Collateral
Manager Default shall have occurred and be continuing, or would result
therefrom;
2.03.    no action, suit or proceeding (including, without limitation, any
inquiry or investigation) shall be pending or threatened with respect to the
financing contemplated hereby or any documentation executed in connection
therewith, and no injunction or other restraining order shall have been issued
or a hearing therefor be pending or noticed with respect to this Amendment or
the transactions contemplated hereby;
2.04.    all necessary governmental and material third party approvals and/or
consents in connection with the transactions contemplated by this Amendment and
otherwise referred to herein shall have been obtained and remain in effect; and
2.05.    each of the conditions in Section 3 hereof has been satisfied or waived
by the Administrative Agent (other than such conditions to the extent required
to be satisfactory to the Administrative Agent or the Lenders).
Section 3.    Conditions Precedent. The amendments to the Existing Credit
Agreement set forth in Section 1 above shall become effective as of the date
(the “Amendment Effective Date”), upon which each of the following conditions
precedent shall be satisfied or waived:
3.01.    Execution. The Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, the Collateral Manager and the Lenders.
3.02.    Costs and Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent, and the Custodian incurred in connection with this Amendment
payable pursuant to Section 12.04 of the Amended Credit Agreement, including
without limitation all reasonable and documented fees and out-of-pocket expenses
of counsel to the Administrative Agent incurred in connection with


2

--------------------------------------------------------------------------------




the closing of the transactions contemplated this Amendment to the extent
invoiced at least one (1) Business Day prior to the Amendment Effective Date.
3.03.    Certain Documents. The Administrative Agent shall have received each of
the following, unless otherwise agreed by the Administrative Agent:
(a)    a fully executed copy of this Amendment;
(b)    a Beneficial Ownership Certification in respect of the Borrower; and
(c)    such other instruments, certificates and documents from the Borrower or
the Collateral Manager as the Administrative Agent, any Lender, the Collateral
Agent or the Custodian shall have reasonably requested.
Section 4.    Reference to and Effect Upon the Existing Credit Agreement.
4.01.    Except as specifically amended or waived above, the Existing Credit
Agreement and the other Facility Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.
4.02.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Existing Credit Agreement or any Facility Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
Facility Document.
Section 5.    Reaffirmation. Each of the Borrower and the Collateral Manager
hereby reaffirms its obligations under each Facility Document to which it is a
party. The Borrower hereby reaffirms the grant of security contained in Section
7.01(a) of the Credit Agreement.
Section 6.    Miscellaneous. This Amendment is a Facility Document for all
purposes of the Amended Credit Agreement. This Amendment may be executed in any
number of counterparts, and by different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of a counterpart signature page
by facsimile transmission or by e-mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart signature page. Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment.
Section 7.    GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
BDCA-CB FUNDING, LLC,
as Borrower


By: Business Development Corporation of America, its sole member


By:/s/ Ira Wishe                    
Name: Ira Wishe
Title: Authorized Signatory










[Signature Page to Sixth Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------






BUSINESS DEVELOPMENT CORPORATION OF AMERICA, as Collateral Manager


By:/s/ Ira Wishe                    
Name: Ira Wishe
Title: Authorized Signatory




[Signature Page to Sixth Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative
Agent and as a Lender


By:/s/ Vincent Nocerino                
Name: Vincent Nocerino
Title: Vice President








[Signature Page to Sixth Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------





Exhibit A
Form of Amended Credit Agreement
[see attached]







--------------------------------------------------------------------------------





CONFORMED COPY THROUGH FIFTHSIXTH AMENDMENT
CREDIT AND SECURITY AGREEMENT
among
BDCA-CB FUNDING, LLC,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
CITIBANK, N.A.,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Custodian
and
BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as Collateral Manager
Dated as of June 27, 2014





--------------------------------------------------------------------------------






“Applicable Margin” means (a) (x) during the period from and including the
Closing Date through and including October 31, 2017, 1.70% and (y) during the
period from and including November 1, 2017 through and including the last day of
the Reinvestment Period, 1.60% per annum; and (b) after the Reinvestment Period,
2.00% per annum.
“Approval Request” has the meaning assigned to such term in Section 2.01(a).
“Amortization Period” means the period beginning on the last day of the
Reinvestment Period and ending on the date on which all Obligations are paid in
full.
“Asset Cost” means, for each Collateral Loan included in the Collateral, the
product of (i) the Purchase Price paid by the Borrower for such Collateral Loan
times (ii) the Principal Balance of such Collateral Loan at such time.
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of BDCA and its subsidiaries as required by, and in accordance with, the
Investment Company Act and any orders of the SEC issued, or exemptive relief
granted by the SEC, in each case to BDCA to be determined by the Board of
Directors of BDCA and reviewed by its auditors, less all liabilities (other than
indebtedness, including indebtedness hereunder) of BDCA and its subsidiaries, to
(b) the aggregate amount of indebtedness of BDCA and its subsidiaries; provided
that the calculation of the Asset Coverage Ratio shall not include subsidiaries
that are not required to be included by the Investment Company Act as affected
by such orders of the SEC issued, or exemptive relief granted by the SEC, in
each case to BDCA including, if set forth in any such order or exemptive relief,
any subsidiary which is a small business investment company which is licensed by
the Small Business Administration to operate under the Small Business Investment
Act of 1958.
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.
“Authorized Person(s)” has the meaning assigned to such term in Section
13.07(d)(i). “Bankruptcy Code” means the United States Bankruptcy Code.
“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1.50% or (c)
the LIBOR Rate for a one month period plus 1.0%. The Base Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer of any Agent or any Lender. Interest calculated pursuant to
clauses (a), (b) and (c) above will be determined based on a year of 360 days
and actual days elapsed.
“BDCA” has the meaning assigned to such term in the introduction to this
Agreement.





--------------------------------------------------------------------------------




“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Block Notice” has the meaning assigned to such term in Section 13.04(b).
“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.
S&P and “P-1” or better by Moody’s or (iii) is otherwise acceptable to the
Administrative Agent and (b) the deposits of which are insured by the Federal
Deposit Insurance Corporation.
“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).
“Quarterly Asset Amount” means, for any Payment Date, the arithmetical average
of (a) the sum of the Principal Balances of all Collateral Loans and the cash
and the principal balance of any Eligible Investments on deposit in the
Principal Collection Subaccount, measured as of the first day of the related
Collection Period and (b) the sum of the Principal Balances of all Collateral
Loans and the cash and the principal balance of any Eligible Investments on
deposit in the Principal Collection Subaccount, measured as of the related
Determination Date.
“Register” has the meaning assigned to such term in Section 12.06(d).
“Regulation T”, “Regulation U”, “Regulation W” and “Regulation X” mean
Regulation T, U, W and X, respectively, of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) May 31,July 1, 2019 and (b) the date of the
termination of the Commitments pursuant to Section 6.01.
“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, securing, governing or giving rise to such Collateral
Loan.
“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).
“Requested Amount” has the meaning assigned to such term in Section 2.02.
“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding plus unused Commitments
aggregate more than 50% of the aggregate amount of the Commitments (used and
unused) or, if the Commitments have expired or been terminated or otherwise
reduced to zero, the aggregate principal amount of all Advances Outstanding;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then





--------------------------------------------------------------------------------




there shall be excluded from the determination of Required Lenders Advances
owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Commitments.
“Required Loan Documents” means, for each Collateral Loan:
(a)
an executed copy of the assignment for such Collateral Loan;

(b)
other than in the case of a Noteless Loan, the original executed Underlying Note
endorsed by the issuer or the prior holder of record of such Collateral Loan in
blank or to the Borrower;

(c)
an executed copy of the Underlying Loan Agreement, together with a copy of all
amendments and modifications thereto;

(d)
a copy of each related security agreement (if any) signed by each applicable
Obligor;

aggregate amount of all such indebtedness is not material relative to the
aggregate value of the assets of such subsidiary.
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, the Collateral Administrator and the Lenders.
“Secured Party Representative” has the meaning assigned to such term in Section
12.09.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
“Sixth Amendment Effective Date” means May 31, 2019.
“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.
“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the initial Borrowing Date; provided
that, so long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent), the Collateral
Manager may (and, if the then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible





--------------------------------------------------------------------------------




Investment that meets the requirements of Section 8.06(a) and that is available
to the Collateral Agent to be the Specified Eligible Investment for purposes
hereof. After the occurrence and continuation of a Default or Event of Default,
a Specified Eligible Investment shall mean an Eligible Investment meeting the
requirements of Section 8.06(a) and which has been selected by the
Administrative Agent.
“Structured Finance Obligation” means any Collateral Loan owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that ABL Facilities, loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.
“Subject Laws” has the meaning assigned to such term in Section 4.01(f).
“Successor Collateral Manager” has the meaning assigned to such term in Section
14.08(a).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any taxing
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Trade Confirmation” means a confirmation of the Borrower’s acquisition of a
Collateral Loan delivered to the Collateral Agent (with a copy to the Custodian
and the Administrative Agent) by the Borrower pursuant to Section 13.03(b), and
setting forth applicable information with respect to such
Lenders under this Agreement or arising out of activities incidental to or
contemplated by the Facility Documents or its Constituent Documents.
(o)    Prior Name of the Borrower. The Borrower was previously known as “405 TRS
I, LLC” and “CB Funding I, LLC.” The Borrower’s name was changed to (i) “CB
Funding I, LLC” pursuant to a Certificate of Amendment filed on June 10, 2014
with the Office of the Secretary of State of Delaware and to (ii) “BDCA-CB
Funding, LLC” pursuant to a Certificate of Amendment filed on June 19, 2014 with
the Office of the Secretary of State of Delaware.
(p)    Beneficial Ownership Certification. As of the Sixth Amendment Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.
Section 4.02. Representations and Warranties of the Collateral Manager
The Collateral Manager represents and warrants to each of the Secured Parties on
and as of each Measurement Date, as follows:





--------------------------------------------------------------------------------




(a)    Due Organization. The Collateral Manager is a corporation duly organized
and validly existing under the laws of the State of Maryland, with full power
and authority to own and operate its assets and properties, conduct the business
in which it is now engaged and to execute and deliver and perform its
obligations under this Agreement and the other Facility Documents to which it is
a party.
(b)    Due Qualification and Good Standing. The Collateral Manager is in good
standing in the State of Maryland. The Collateral Manager is duly qualified to
do business and, to the extent applicable, is in good standing in each other
jurisdiction in which the nature of its business, assets and properties,
including the performance of its obligations under this Agreement, the other
Facility Documents to which it is a party and its Constituent Documents,
requires such qualification, except where the failure to be so qualified or in
good standing would not reasonably be expected to have a Material Adverse
Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by the Collateral Manager of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(d)    Non-Contravention. None of the execution and delivery by the Collateral
Manager of this Agreement or the other Facility Documents to which it is a
party, the consummation of the transactions herein or therein contemplated, or
compliance by it with the terms, conditions and provisions hereof or thereof,
will (i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene (A)
any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties or (iii) result in
a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in any contractual obligation or any
agreement or document to which it is a party or by which it or any of its assets
are bound (or to which any such obligation, agreement or document relates),
except in the case of clause (i) above, where such conflicts, breaches,
violations or defaults would not reasonably be expected to have a Material
Adverse Effect.
(i)    Tax Matters. The Borrower shall (and each Lender hereby agrees to) treat
the Advances and the Notes as debt for U.S. federal income tax purposes and will
take no contrary position, unless otherwise required pursuant to a closing
agreement with the U.S. Internal Revenue Service or a non-appealable judgment of
a court of competent jurisdiction. Notwithstanding any





--------------------------------------------------------------------------------




contrary agreement or understanding, the Collateral Manager, the Borrower, the
Agents and the Lenders (and each of their respective employees, representatives
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties. For this purpose, the tax treatment of a transaction is the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law, and the tax structure of a transaction is any fact
that may be relevant to understanding the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law.
(j)    Collections. The Borrower shall direct all Obligors (and related paying
agents) to pay all Collections directly to the Collection Account.
(k)    Priority of Payments. The Borrower shall instruct (or cause the
Collateral Manager to instruct) the Collateral Agent to apply all Interest
Proceeds and Principal Proceeds solely in accordance with the Priority of
Payments and the other provisions of this Agreement.
(l)    Acquisition of Collateral Loans from the Equityholder. Any acquisition of
Collateral Loans by the Borrower from the Equityholder shall be effected
pursuant to the Sale Agreement and subject in all respects to the terms and
conditions set forth therein.
(m)    Certificate of Assignment for Closing Date Participation Interest. As
soon as practicable, but in no event later than the date that is ninety (90)
days after the Closing Date (or such longer period to which the Administrative
Agent may agree), the Borrower shall use its commercially reasonable efforts
deliver to the Custodian and the Administrative Agent a copy of the fully
executed assignment agreement assigning the Collateral Loan related to the
Closing Date Participation Interest directly to the Borrower, certified by an
officer of the Borrower (or the Collateral Manager on behalf of the Borrower)
and written evidence satisfactory to the Administrative Agent that the Borrower
is recognized as the owner of record by the related administrative agent in
respect of the Related Documents.
(n)    Beneficial Ownership Regulation. Promptly following any request therefor,
the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation. The Borrower
shall deliver to the Administrative Agent prompt written notice of any change in
the information provided in the Beneficial Ownership Certification delivered to
the Administrative Agent that would result in a change to the list of beneficial
owners identified in such certification.
Section 5.02.    Negative Covenants of the Borrower





--------------------------------------------------------------------------------




The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification obligations as to which no claim giving rise thereto has been
asserted, have been paid in full):
(a)    Restrictive Agreements. It shall not enter into or suffer to exist or
permit to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues



